Citation Nr: 1109360	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the period prior to April 23, 2010, and in excess of 40 percent for the period beginning April 23, 2010, for degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 2001 to April 2003.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2008.  A transcript of the hearing is associated with the claims file.

As in the November 2009 Board decision, the Board notes that the issues of entitlement to increased disability ratings for service-connected cervical spine and left knee disabilities have been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the November 2009 Board remand, the Board directed that the RO or the Appeals Management Center (AMC) undertake appropriate development to obtain any and all pertinent evidence identified, but not provided by the Veteran.  In April 2010, VA received an authorized consent for release of medical records from the Veteran.  In this authorization, the Veteran identified both a private physician and private facilities from which he had received treatment for his neck and back pain.  There is no indication from the record that VA made an attempt to obtain these records.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the November 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, current treatment records from both the Veteran's private physician and the VA Medical Center should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include any pertinent VA or private treatment records that are not already of record.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. The RO or AMC should undertake any other development it determines to be warranted.  

3. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



